Case: 13-13573    Date Filed: 05/21/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13573
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:03-cr-60235-JIC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

ARNE SOREIDE,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (May 21, 2015)

Before WILLIAM PRYOR, JORDAN and EDMONDSON, Circuit Judges.

PER CURIAM:

      Faith Mesnekoff, appointed counsel for Arne Soreide in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s
              Case: 13-13573    Date Filed: 05/21/2015   Page: 2 of 2


assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Soreide’s sentence is AFFIRMED.




                                         2